                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

  SOPHIA PHEAP,                               )
                                              )        Case No. 3:20-cv-387
         Plaintiff,                           )
                                              )
  v.                                          )
                                              )
  CITY OF KNOXVILLE, TENNESSEE, et            )
  al.,                                        )
                                              )
         Defendants.                          )


                               ORDER OF REASSIGNMENT



        Pursuant to 28 U.S.C. § 137, it is hereby ORDERED that the above referenced case is

 REASSIGNED to the Honorable Clifton L. Corker, United States District Judge, for all further

 proceedings.

        SO ORDERED.

                                            /s/ Travis R. McDonough
                                            TRAVIS R. MCDONOUGH
                                            UNITED STATES DISTRICT JUDGE




Case 3:20-cv-00387-DCLC-DCP Document 8 Filed 09/15/20 Page 1 of 1 PageID #: 71
